Title: Alexander McRae to Thomas Jefferson, 10 August 1809
From: McRae, Alexander
To: Jefferson, Thomas


          Dear Sir,  Richmond 10. Aug. 1809
          I had the honor this morning to receive your favor of the 5th Inst, and for the Letters it contained, introducing Majr Clarke and myself to our Ministers in France & in England, I beg your acceptance of my grateful acknowledgments.
          I am particularly gratified, in perceiving that you concur with us in opinion, that the object which carries us abroad may be of great advantage to our Country, but one expression in your letter, gave me I confess no small degree of concern: the expression alluded to renders it obvious, that want of precision, or of detail, in the communications made to you on this subject, has betrayed you into a misconception of the means, by which we propose to accomplish the our object;—the expression here meant, is, that which seems to suppose, that our undertaking however innocent and laudable in itself, is, or will be, deemed criminal, by the laws of the Country in which it may be prosecuted.
          You were informed by our Friend Mr Wirt, that the object of the Association of which we are members, is, to conduct manufactories on a great scale, & that for that purpose our voyage to Europe is undertaken. That such is our object, is unquestionably true. In my letter covering Mr Wirt’s, it was stated also, that we would incur all the difficulty and hazard, to which the enterprize might expose us. That letter was written in great haste, as I was about that time busily engaged, in preparing for a journey to Hampton. Those communications, no doubt led you to beleive, that we might endeavor to engage manufacturers workmen and Artificers, to migrate (in our service) from Europe to America, and thus it might appear, that (in England for instance) our undertaking might by law be deemed criminal.It would indeed grieve me much to depart my native State, leaving this impression on your mind.Beleive me Sir however the unmerited diminution of popular good will towards me may have affected my humble station in Society or injured my slender fortune; I am yet, proud and independent and I trust virtuous enough, to resist every influence even that which might plead necessity as an apology, leading to the a violation of the laws of any Government. Such means are never justifiable and are rarely excusable; even when the sole motive may be, to advance the public good; besides, I beg leave most solemnly to assure you, that I have the honor to be associated with gentlemen, who would feel as much awkwardness in participating even through me, the odium of such misconduct, as could be experienced by any citizen of our Country, committing in person, a like offence.
          I regret, that having asked and received a favor, I should be obliged to give you this additional trouble; as it results however from the haste in which I wrote on the 22nd Ult., I hope to be excused for now making the necessary explanation.While our object is that, which has before been mentioned, we shall not attempt it’s accomplishment by enticing, or persuading, or attempting to persuade, or by any kind of contract whatever, endeavor to induce any workman, artificer, or manufacturer, or any owner of any manufactory, especially in England, to migrate to this Country.We have read the Statutes of 5. Geo. 1. Cap. 27. and 23. Geo. 2. Cap. 13. and will not violate either the Letter or Spirit of those Laws. The truth is, that we are the owners of situations in the vicinity of Richmond, as valuable as any perhaps on Earth, for the establishment of all kinds of manufactories. We are uninformed of the existence of any law in any Country, which forbids us to dispose of an interest in those situations: we mean to do nothing more than to sell an interest in them, and in making such sales, we shall avoid negotiating any contract for that purpose that may be improper, with any manufacturer or the owner of any manufactory. The sales being made we shall beleive it extremely probable, that in a reasonable time, the property may be converted and we hope lawfully, to the use of which it is capable.In making these sales there will be difficulty, and the description of the property to be sold being considered, it is probable we may incur imputations we shall not deserve: That difficulty, and this hazard, we are willing to encounter. Persons who commit no intentional error tho’ they may suffer, certainly ought not to dread an injury. With such views, lawful we beleive in every Country, and highly honorable according to our best information, it is our hope that we may succeed, in advancing the wellfare & independence of our native State, & in bettering our own fortunes.
          Permit me to repeat, that while abroad, I shall have much pleasure in rendering to you any service that may be acceptable, and to add, that I shall be under additional obligations, in being favored by the return of the mail (if your leisure shall permit) with an acknowledgment, that you have received this letter. With the highest respect & esteem I am
          Dear Sir Yr. mo. ob. Servt Al: McRae
        